 PRESIDENT RIVERBOAT CASINOS OF MISSOURI 77President Riverboat Casinos of Missouri, Inc. and Hotel Employees, Restaurant Employees Local 74, AFLŒCIO.  Case 14ŒCAŒ238141 September 7, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On August 23, 1996, Administrative Law Judge Mi-chael O. Miller issued the attached decision.  The Re-spondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions, as modified below.2 We agree with the judge™s finding that Beverage Man-ager Faust™s statement to an employee about wages dur-ing the election campaign violated Section 8(a)(1) of the Act. 1. The judge found that Faust said, in response to an employee™s question whether wages would go down if the union were voted in, that this was ﬁa possibility.ﬂ  The judge found this statement to be an implied threat because it communicated to employees, with no refer-ence to the bargaining process, that wages might be re-duced as a result of a vote for unionization.3  We affirm the judge™s finding of a violation because we agree that Faust™s response to the employee™s question reasonably would lead those who heard the exchange to conclude that the Respondent was indicating that it might retaliate against the employees by cutting wages should the em-ployees vote for the Union.   The Supreme Court in NLRB v. Gissel Packing Co., 395 U.S. 575, 616Œ620 (1969), held that an employer may lawfully communicate to his employees ﬁcarefully phrasedﬂ predictions based on ﬁobjective factsﬂ as to ﬁdemonstrably probable consequences beyond his con-trolﬂ that he believes unionization will have on his com-pany.  However, the Court said, if there is ﬁany implica-tion that an employer may or may not take action solely on his own initiative for reasons unrelated to economic necessities and known only to him,ﬂ the statement is a threat of retaliation which violates Section 8(a)(1).  In determining how employees might reasonably construe such communications, the Court emphasized that ﬁthe economic dependence of employees on the employerﬂ must be factored into the analysis.                                                                                                                      1 On October 15, 1996, the Board issued an Order Granting Motion by counsel for the General Counsel to sever Case 14ŒRCŒ11554 from Case 14ŒCAŒ23814 and to remand the former case to the Regional Director for Region 14 for further appropriate action.  Consequently, we shall modify the judge™s recommended Order by deleting from it any reference to Case 14ŒRCŒ11554. 2 Consistent with Excel Container, Inc., 325 NLRB 17 (1997), we have also revised the triggering date of the Respondent™s notice-mailing obligation to the date of the first unfair labor practice. 3 The judge further found that at a later date Beverage Manager Ad-olph, Faust™s replacement, replied to a similar inquiry with the state-ment that, ﬁthere was no contract negotiated and your wages could go up or could go down, there was no way of knowing.ﬂ  The judge found that this also was unlawful because it contained only an ambiguous reference to the fact that negotiations had not yet begun.  As explained infra, we do not find Adolph™s statement to constitute an effective repudiation of Faust™s unlawful statement.  However, in light of our finding that Faust™s statement violated Sec. 8(a)(1), and because a finding of a violation by Adolph would be cumulative and would not affect the remedy, we find it unnecessary to pass on the judge™s finding that Adolph™s remarks constituted an additional, independent violation of the Act. Here, Faust™s response failed to include any reference to the collective-bargaining process or to any economic necessities or other objective facts as a basis for its pre-diction that wages might be reduced.  Thus, we find that employees could reasonably have understood the import of the response to be that the employer might decide on its own initiative to reduce their wages simply as a result of the only event cited in the exchange: a vote by the employees for union representation.4  The mere fact that Faust™s remark was phrased as a ﬁpossibilityﬂ rather than a certainty does not remove the coercive impact,5 nor was the impact diminished by the fact that it was in re-sponse to an anxious employee™s question as to whether the employees would suffer adverse consequences if the union won the election.  What is determinative here, as it was in Gissel, is that Faust™s statement was not ﬁcarefully phrased on the basis of objective factﬂ to convey the em-ployer™s reasonable belief as to a likely economic conse-quence of unionization that was beyond the employer™s control, but rather left open the possibility that Respon-dent might cut wages in retaliation for the employees™ selection of the union.  Thus, the statement clearly had the tendency to interfere with the employees™ right to freely select or reject union representation without threat of reprisal, express or implied.  We find it immaterial that the response may have been ﬁoff-the-cuffﬂ rather than fully thought out.  In evaluating whether statements of this kind violate Section 8(a)(1), the Board has long applied an objective standard to de-termine whether the remark would reasonably tend to interfere with the free exercise of employee rights, with-out regard to the motivation behind the remark.  Ameri-can Freightways Co., 124 NLRB 146, 147 (1959).  See  4 As the judge noted, Faust admitted at the hearing that although he was trained to explain that wages and benefits could go up or down, depending on the course of the negotiations, he had failed to do so in this instance. 5 It is no less unlawful for an employer to convey to his employees that it might retaliate against them if they exercise their right to be represented by a union than it is to tell employees that it will retaliate against them.  In either case, the statement is a threat and the effect is to interfere with the employees™ free exercise of Sec. 7 rights.  Indeed, in Gissel itself, the statements found to have violated the Act ere to the effect that the union would probably strike and that a strike ﬁcould lead to the closing of the plant.ﬂ  NLRB v. Gissel, supra, 395 U.S. at 588.  (Emphasis added.) 329 NLRB No. 10  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 78also Medeco Security Locks v. NLRB
, 142 F.3d 733, 747 
(4th Cir. 1998) (noting Federal court approval of this 
standard).  We also reject any assertion that no violation 
should be found because a different manager, Adoph, 
referred to the collective-barg
aining process in her re-
sponse to a similar inquiry more than a week later.  In 
order to effectively negate a prior unlawful statement, a 

subsequent clarification must, inter alia, be timely and 
unambiguous, must specifically disavow the prior coer-
cive statement, and must be accompanied by assurances 
against future interference with employees™ Section 7 
rights.  
Teksid Aluminum Foundry
, 311 NLRB 711 fn. 2 
(1993), citing 
Passavant Memorial Hospital
, 237 NLRB 
138 (1978).  Adolph™s statem
ent met none of these re-
quirements. 
2. Contrary to our dissenting colleague, we affirm the 
judge™s conclusion that 
Respondent™s executive sous 
chef, Thomas Athanus, unlawfully interrogated employ-
ees, including employee Roy Gladney, of whom he in-
quired, ﬁWhat do you think of this union stuff?ﬂ  In 
reaching this finding, the 
judge specifically relied on 
Athanus™ admission that he engaged in such conversa-
tions with a number of other employees, and that these 
conversations were intended to elicit the subject em-
ployee™s union predilections
 during the election cam-
paign.  Rather than innocen
t banter associated with a 
supervisor™s expression of his views on unions, this ques-
tioning was, as the judge found, engaged in on the in-
structions of Athanus™ superior, the food and beverage 
director, to ferret out and report on the union leanings of 
unit employees.  The Board has 
repeatedly held that such 
calculated probing of union sympathies is a violation of 

Section 8(a)(1).  
Yerger Trucking
, 307 NLRB 567, 569 
(1992), citing 
Hunter Douglas, Inc
., 277 NLRB 1179, 
1181 (1985), enfd. 804 F.2d 808 (3d Cir. 1986).  Our 
colleague misconstrues the basis for the judge™s decision 
which we are affirming.  In any event, we note that ques-
tioning an employee about his union views shortly before 
an election in a relatively confined area, during the same 
time that the Respondent wa
s placing unlawful restric-

tions on workplace discussi
ons about the Union among 
unit employees, would have a reasonable tendency to 
interfere with Section 7 rights, particularly in the case of 
an employee, like Gladney, who had not openly identi-
fied himself as a union supporter. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, President Riverboat Casinos 
of Missouri, Inc., St. Louis, Missouri, its officers, suc-
cessors, and assigns, shall take the action set forth in the 
recommended Order as modified. 
1. Substitute the following for paragraph 1(b). 
ﬁ(b) Interfering with employees by suggesting the pos-
sibility of reduced wages and benefits if they voted for 

union representation.ﬂ  
2. Substitute the following for paragraph 2(a). 
ﬁ(a) Within 14 days after service by the Region, post at 
its facility in St. Louis, Miss
ouri, copies of the attached 
notice marked ﬁAppendix.ﬂ
6  Copies of the notice, on 
forms provided by the Regional Director for Region 14, 

after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent immediately 
upon receipt and maintained 
for 60 consecutive days in 
conspicuous places including 
all places where notices to employees are customarily posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 

closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since October 4, 1995.ﬂ 
3. Substitute the attached notice for that of the admin-
istrative law judge. 
 MEMBER HURTGEN
, dissenting in part. 
I do not agree with my colleagues in two respects.  
First, I cannot conclude that Respondent™s executive sous 
chef, Thomas Athanus, unlawfully interrogated em-
ployee Roy Gladney.  As recounted by the judge, Atha-
nus and Gladney happened to meet in the washroom.  
Athanus volunteered his views of unions, and ultimately 
asked Gladney ﬁWhat do you think of this union stuff?ﬂ  
Athanus did not probe Gladney for details about Glad-
ney™s activities or how he might vote in an election.  He 
merely discussed, in general terms, the pros and cons of 
unions.  In light of the locus of the conversation (not in a 
company office), the isolated nature of the question, and 
the absence of any 
threats or promises in the conversa-
tion, I do not find the coercion necessary to establish a 

violation of Section 8(a)(1).  See 
Sunnyvale Medical 
Center
, 277 NLRB 1217 (1985). 
My colleagues say that Athanus was acting pursuant to 
the instruction of his superiors to ascertain employee 
sentiments, and that he had engaged in similar conduct 
vis-a-vis other employees.  However, there is no showing 
that Gladney (the alleged victim of the interrogation) was 

aware of any of this.  Thus, there is no showing of an 
8(a)(1) violation in regard to Gladney.
1                                                           
 6 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
1 Compare 
Yerger Trucking
, 307 NLRB 567, 569 (1992), where the 
question (Did you sign a union card?) would itself convey to the em-
ployee a coercive intent. 
 PRESIDENT RIVERBOAT CASINOS OF MISSOURI 79Second, I do not find that Beverage Manager Faust™s 
statement about wages violated the Act.  When an em-
ployee asked Faust whether wages would go down if the 
union were voted in, he replied that this was ﬁa possibil-
ity.ﬂ  The response was, of course, a truthful one.  It did 
not contain the threat that would have been present if he 
had simply answered the question in the affirmative.  

Faust™s remark was a correct response to an employee 
question, rather than an unsolicited statement that union-
ism would result in lower wages.  Although Faust did not 
mention the negotiation process, his successor (Adolph) 
did mention negotiations when she was asked a similar 
question several days later.
2  Faust™s simple, truthful re-
sponse to an employee question contained no overt threat 

and was not coercive. 
My colleagues suggest that Faust™s remark was unlaw-
ful under the teachings of 
NLRB v. Gissel Packing
, 395 
U.S. 575 (1969).  They submit that Faust™s truthful re-
sponse was not a ﬁcarefully phrasedﬂ prediction based on 
ﬁobjective facts.ﬂ  
However, as I read Faust™s remark, he predicted noth-
ing. He did not state or imply that the Respondent would, 
or even might, 
retaliate
 against employees.  He merely 
noted a ﬁpossibilityﬂ that wages ultimately could de-
crease.  My colleagues stretch the principles of 
Gissel to 
find a threat in Faust™s remark.
3  I would dismiss this 
allegation of the complaint. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT
 interrogate employees
 concerning their union activity, membership, or desires. 
WE WILL NOT
 interfere with employees by suggesting 
that wages and benefits might possibly be reduced if they 

voted for union representation. 
                                                          
 2 As I do not find Faust™s remark unlawful, a fortiori, I do not find 
that Adolph™s remarks violated the Act. 
I am not asserting that Adolph cured 
an unlawful statement by Faust.  
Rather, I find that the Faust statement 
must be evaluated in light of the 
Adolph statement.  In that contex
t, the Adolph statement was not un-
lawful, and there was nothing to cure. 
3 The cases cited by the judge in support of his finding are distin-
guishable.  In both 
Medical Center of Ocean City
, 315 NLRB 1150, 
1154 (1994); and 
Parkview Acres Convalescent Center, 255 NLRB 
1164, 1180Œ1181 (1981), employer officials told employees, in one-on-
one conversations, that employees could lose their benefits upon un-
ionization.  The employers were not
 responding to questions but sought 
out employees to convey their messag
e.  The employer messages also 
included direct threats of retaliation 
for union activity or other unlawful 
statements. 
WE WILL NOT
 disparately prohibit employees from 
talking about the Unions while they are working. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
 PRESIDENT RIVERBOAT 
CASINOS OF 
MISSOURI
, INC.  Kathy J. Talbott-Schehl, Esq
., for the General Counsel. 
Stephen D. Smith, Esq. (Thompson Coburn), 
for the Respon-dent-Employer. 
Greg A. Campbell, Esq. (D
iekemper, Hammond, Shinners, Turcotte & Larrew, PC
), for the Charging Party and the 
Joint Intervenors. 
DECISION STATEMENT OF THE 
CASE MICHAEL O. M
ILLER
, Administrative Law Judge.  This case 
was heard in St. Louis, Missouri, on May 7 and 8, 1996, based 
upon charges filed by Hotel Employees, Restaurant Employees 
Local 74, AFLŒCIO (Local 74) on October 16, 1995, as 
amended on November 20, 1995,
 and a complaint which was 
issued on November 20, 1995, by the Regional Director of 

Region 14 of the National Labor Relations Board.  The com-
plaint as amended on March 19
, 1996, alleges that President 
Riverboat Casinos of Missouri, 
Inc. (Respondent or the Casino) 
interfered with, restrained, and coerced employees in the exer-
cise of statutory rights by threatening them with loss of wages 
and benefits if they selected a union as their bargaining agent; 
interrogated them concerning thei
r union activities; and dispar-
ately and selectively prohibite
d employees from engaging in 
solicitations on behalf of a uni
on.  Respondent™s timely filed 
answers deny the commission of any unfair labor practices. 
Consolidated for hearing wi
th the unfair labor practice 
charges were certain objections to an election conducted on 
October 9, 1995, in Case 14ŒRCŒ11554, which had been filed 
by the Joint Intervenors.  For the most part, those objections 
overlap the unfair labor practice
 allegations.  One additional 
objection asserts that ﬁThe Empl
oyer interfered with, intimi-

dated, and coerced employees in the casting of votes by the 
presence of security guards at the entrance to the polling site.ﬂ  
The Employer denies having engaged in any objectionable 
conduct.  It also contends that
 the Joint Petitioner failed to 
timely support certain objections a
nd that, even if some of its 
conduct were to be found in viola
tion of Section 8(a)(1), it was too minimal in nature to have affected the results of the elec-
tion. On the entire record, including my observation of the wit-
nesses and their demeanor, and afte
r considering the briefs filed 
by the General Counsel, the Respondent-Employer and the 

Charging Party-Joint Intervenors, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, a Missouri corporation, is engaged in the 
operation of a riverboat casino and excursion boats on the Mis-
sissippi riverfront, with an office
 and place of business in St. 
Louis, Missouri.  In the course of its business during the 12-
month period ending October 31, 1995, Respondent derived 
gross revenues exceeding $500,000 and purchased and received 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 80goods and materials at its St. Louis, Missouri facility valued in 
excess of $50,000 directly from poi
nts outside the State of Mis-
souri. The Respondent admits and 
I find and conclude that it is 
an employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act. Respondent also admits, and I 
find and conclude that the Charging Party, the Joint Petitioners, 
and the Joint Intervenors are labor organizations within the 
meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. Background Respondent operates a casino, providing gambling upon a 
multidecked boat which is permanently moored adjacent to a 

barge along the riverfront in St. Louis, Missouri.  It is open to 
the public 20 hours per day, from 8 a.m. to 4 a.m., 7 days a 
week. To comply with State regulations, patrons are only per-
mitted to embark every 2 hours.  Once on board, they need not 
debark at the end of their 2-hour ﬁcruise.ﬂ  The casino is regu-
lated by a State gaming commissi
on.  It employs about 1200 
workers; approximately 440 of whom work in the unit
1 which was the subject of the petiti
on filed in Case 14ŒRCŒ11554 on 
July 18, and the election conducted on October 9, 1995.
2 The Unions campaigned through the summer and fall.  Man-
agement was aware of the union activity and conducted what it 
characterized as an educationa
l campaign, holding meetings 
with all of the employees in
 groups of 50 to 100 throughout 
September and early October.  
Managers and supervisors were trained on appropriate behavior
 during an election campaign 
and employees were encouraged to vote. The employees were 
told of management™s preference to
 continuing to deal directly 
with its employees ra
ther than through what General Manager 
Donald Patterson characterized as a ﬁthird party.ﬂ
3 Its cam-
paign, while thorough, was not of
 the heavy-handed variety all 
too frequently observed in Amer
ican labor relations. Some of 
its conduct, however, is char
ged as violative of Section 
8(a)(1).4                                                           
                                                                                             
1 The appropriate unit is: 
All food and beverage employees, food court shift leaders, slot floor 
persons, token attendants, retail clerks and retail clerk lead, porters, 
hard count employees, hard count leads, soft count employees, soft 
count lead, cage cashiers, pit clerks, ticket sellers, ticket leads, general 
cashiers, general cash leads, main bank cashiers, ambassadors and 
hosts employed by the Employer at its Admiral riverboat casino, 
EXCLUDING slot repair technicians, food and beverage administra-
tive assistant, dealers, sh
uttle bus drivers, shuttle
 leads, valet greeters, 
warehouse and mailroom employees, wardrobe department employ-
ees, call center attendants, revenue audit clerks, engineers, assistant 
engineers, electrician, office cl
erical and professional employees, 
guards, and supervisors as defined in the Act, and all other employees.  
2 All dates here are 1995 unless otherwise specified. 
3 The reference to a union as a ﬁthird partyﬂ or ﬁoutside third partyﬂ 
is a misnomer commonly employed in a derogatory or disparaging 
fashion. 
4 Although other unfair labor practic
e charges were filed during the 
campaign, the Board™s investigations 
did not reveal any further alleged 
unfair labor practices or result in the issuance of any additional com-
plaints.  The General Counsel objects to Respondent™s reference to 
these charges in its brief and takes 
umbrage to its reference to the Re-
gion™s ﬁintensive and exhaustiveﬂ investigations.  The General Counsel 
seeks that those references be ﬁstricken and wholly disregardedﬂ in 
order to eradicate ﬁthe full prejudi
cial impact and effect of Respon-
dent™s conduct.ﬂ  I am solely concerne
d with the allegations before me.  
While Respondent is entitled to make a full record (and accordingly I 
B. Interrogation 
According to the testimony of
 Roy Gladney, about 5 days 
before the October 9 election, when he reported to work for his 
job as a lead cook, he was calle
d into (supervisor) Sous Chef 
Anthony Hill™s office. No one else was present although others 
were in adjacent offices. Hill allegedly asked Gladney, ﬁWas I 
basically for the Union or what?ﬂ  Gladney, who was not iden-
tified as an open union supporter, 
claimed to have given Hill a 
noncommittal reply.  Hill denied talking to Gladney one-on-one 

in his office or asking him whether he supported the Union or 
how he intended to vote. He 
acknowledged having had as many 
as three to five conversations 
with Gladney in the area around 
his office in which the subject of unions came up. 
About 15 or 20 minutes later,
 Thomas Athanas, executive 
sous chef, initiated a conversa
tion with Gladney when they 
happened to meet in the wash
room.  Athanas acknowledged 
that he did so in order to present his view of the unions, a view 

that was essentially, but not entir
ely, negative.  In opening their 
conversation, Athanas asked Gladney, ﬁWhat do you think of 
this union stuff?ﬂ  He went on 
to describe good and bad aspects 
of union provided insurance, the downside of union dues, and 
the problems he had experienced 
in giving warranted discipline when he supervised in a hotel where the employees had union 
representation.  Athanas admitted
 that he had similar conversa-
tions with other employees. 
Both Hill and Athanas acknow
ledged that Food and Bever-
age Director Julie Isom had asked them to report to her the names of union-prone employees. 
I was not impressed by Gladne
y™s demeanor or candor. He 
was particularly inarticulate 
and vague, describing the conver-
sations in generalities. He also displayed a less than credible 
demeanor when he sought to deny
 that he had received certain 
discipline; he appeared to assert that, if he didn™t sign a warn-
ing, it hadn™t been given.5  I was more favorably impressed by 
both Hill and Athanas, noting that the latter, in particular, can-

didly acknowledged asking Glad
ney, ﬁWhat do you think about 
this union stuff?ﬂ I also note that
 both admitted having received 
instructions, from their superior, to determine and report upon 
the union leanings of the unit employees. I credit their testi-
mony. 
Thus, while I find that Hill talked with Gladney and others 
about the Unions, and may have probed into their leanings, I 
find no credible evidence that he interrogated Gladney in the 
manner Gladney described.  Howe
ver, based on his own testi-
mony, I must conclude that 
Athanas unlawfully interrogated 
Gladney and others. Even thoug
h their conversation took place 
in the men™s room, it was initiated with the intention of convey-
ing the manager™s opposition to unionization and in order to 
elicit the employee™s union predilections. That employee, 
 take official notice of the underlying 
record here), the fact that it may 
have committed no other violations, 
or that none were uncovered, is both presumed from the limits of the outstanding complaint and irrele-
vant to an analysis of 8(a)(1) allegations and objections.  And, while the 

Region is to be commended for undert
aking thorough investigations, its 
pique at, and its motion to strike, 
Respondent™s use of the descriptive 
terms are unwarranted and a waste of scarce resources. 
5 He also failed to refer to the washroom conversation with Athanas 
when he gave his first affidavit 
although it had occurred within 20 
minutes of his conversation with Hill. 
 This leads me to conclude that, 
while he did not concoct this testimony, Athanas™ version, set forth 
above, is the more reliable. 
 PRESIDENT RIVERBOAT CASINOS OF MISSOURI 81moreover, was not a known union supporter
6 and the interroga-
tion was part of a pattern of conduct by this supervisor pursuant 
to at least general instructi
ons from his superior. Under the 
circumstances, I find it coercive.  
Yerger Trucking, 
307 NLRB 
567, 569 (1992). It is irrelevant 
that Respondent™s supervisors 
may not have asked employees how
 they intended to vote. See 
Kellwood Co., 
299 NLRB 1026, 1027 (1990). 
C. Threats to Reduce Benefits 
About a couple of weeks before the election, Linda Stanley
7 and Kristi Peterson, cocktail serv
ers, were talking about the 
upcoming vote. Stanley asked Pe
terson how she felt about the 
Union and Peterson suggested to
 Stanley that choosing repre-
sentation would not be a good idea because the Employer 

would then reduce wages and bene
fits. Stanley disputed Peter-
son™s understanding. 
Some time later, Peterson walked into the service bar when 
Stanley and Matt Faust, then be
verage manager, were there. 
Peterson asked Faust to tell Stanley what he had told her.  e 
asked what she was referring to 
and either Stanley or Peterson 
asked, ﬁIf a union was voted 
in, would [our] wages go down.ﬂ 
He replied, ﬁWell, there™s a possibility.ﬂ  He did not explain 
how or why that would happen or otherwise amplify his re-
mark.
8  The cocktail servers and bartenders met with their managers 
or supervisors for daily pre-shift 
meetings. In a preshift meeting 
on October 4, someone asked 
Lynne Adolph, the beverage 
manager who had just replaced Fa
ust, whether their wages and 
benefits would go down if they voted for union representation.  
As Adolph recalled her reply, she told the eight or so employ-
ees present that ﬁthere was no
 contract negotiated and your 
wages could go up or could go down, there was no way of 

knowing.ﬂ  She also told the 
employees that union dues would 
cost them $500 per year.
9                                                            
                                                                                             
6 Compare this with 
McDonald Land & Mining Co., 
301 NLRB 463 
(1991), cited by the Employer, where the employee who was ques-
tioned was an open union adherent. 
7 Previously known as Linda Kerr or Linda Kerr-Neuner. 
8 While Stanley was a current empl
oyee, testifying in a credible 
manner and potentially against her 
own economic interest, I have cho-
sen to accept Faust™s similar version. (S
tanley claimed that he said that 
wages ﬁwouldﬂ go down and that th
ey employees would do that them-
selves if they voted a union in.)  Faust was a former supervisor who had 
left Respondent™s employ involuntarily
 and, while he relied on a refer-
ence from the Casino to ultimately s
ecure other, and apparently lesser, 
employment as an airline reservation agent, he did not appear to be 

seeking to curry Respondent™s favo
r by shading his testimony. I note 
that, while he testified to being traine
d to reply to questions such as this 
with an explanation that wages and benefits could go up or down de-
pending on the course of negotiations, 
and said that he ﬁusuallyﬂ did so, 
he did not claim that he made such 
a statement to Stanley and Peterson. 
Peterson had left the St. Louis area and was not readily available to 
testify.  9 Adolph, who had received the same training as Faust, denied tell-
ing them that their wages and bene
fits ﬁwouldﬂ be lowered ﬁimmedi-
atelyﬂ as recalled by Stanley and Na
talie Jando.  All of these witnesses 
testified with credible demeanor.  
Jando™s notes of that meeting, how-
ever, persuade me that Adolph™s vers
ion is the most accurate. In those 
notes, Jando initially wrote, ﬁLynne Adolph:  Says co. 
can reduce pay, 
hrs, benifits [sic] if union voted in.ﬂ She subsequently amended those 
notes, crossing out ﬁcanﬂ and replacing it with ﬁwillﬂ and adding ﬁim-
mediatelyﬂ at the end of the senten
ce. I find her original notes, essen-
tially corroborating Adolph, to be the 
most accurate. And, while there is 
no contradiction of Jando™
s testimony respecting the reference to $500 
An employer™s predictions as 
to the negative effects of un-
ionization must be supported by 
objective fact to avoid the 
sanctions of Section 8(a)(1).  
NLRB v. Gissel Packing Co., 
395 
U.S. 575, 617Œ619 (1969).  Statem
ents that ﬁreasonably com-
municate the views that a union 
cannot compel concessions in negotiations [or] guarantee the re
tention of all present benefits 
because such benefits are subject to bargainingﬂ and thus ﬁac-
curately reflect the bargaining 
process,ﬂ do not violate Section 
8(a)(1).  Pilliod of Mississippi, Inc., 
275 NLRB 799 (1985).  
The statements of Faust and Adol
ph, I find, fall short of this 
standard. Thus, according to his own testimony, Faust told the em-
ployees, with no reference to the bargaining process, that there 
was a ﬁpossibilityﬂ that wages would go down if a union were 
to be voted in. Similarly, with just an ambiguous reference to 
the fact that negotiations had not
 begun, Adolph told them that 
wages could go up or down. I do not believe that either of these 

statements ﬁaccurately reflect[s] the bargaining process.ﬂ I find 
them to be implied threats of lo
ss of wages or benefits, in viola-
tion of Section 8(a)(1).  
Medical Center of Ocean County, 
315 
NLRB 1150, 1154 (1994); Parkview Acres Convalescent Cen-ter, 255 NLRB 1164, 1180Œ1181 (1981).
10 D. Application of No-Solicitation Rules 
In late September or early October, Stanley invited another 
cocktail server to come to a gathering of union supporters at another bar. Their conversation 
occurred while they were work-
ing. That other employees appa
rently reported the conversation 
to Faust.  Faust approached Stan
ley and said that ﬁhe was going 
to tell me this one time and one
 time only. I could not speak 
about the Union on the floor.ﬂ  He did not otherwise discipline 
her.11  Subsequently, Stanley attended 
one of the mandatory meet-
ings held by the Employer with 
respect to the forthcoming elec-
tion.  In that meeting, the Casino presented an employee who 
spoke about her negative experi
ences while working in a union-
ized facility.  Server Patricia Hollmann then asked why, if man-
agement could present an employee to ﬁbashﬂ the Union, they 
could not speak positively about 
it without being reprimanded. 
Patterson, the general manager, who was 
conducting the meet-
ing, initially ignored the questi
on.  When pressed, he asked 
Hollman, ﬁAre you speaking positively or negatively?ﬂ  She 

replied, ﬁPositively.ﬂ  Stanley interjected that when she had 
spoken about the Union while on the floor, she had been told by 
a manager that she could not 
do that.  Patterson asked her 
whether she had been speaking positively or negatively.  When 
 per year in dues, neither is there an
y evidence to establish that Adolph 
erred in making such a statement. 
10 I note, with some interest, Respondent™s acknowledgment in brief 
that the statements attributed to 
Faust and Adolph (i.e., the ﬁbargaining 
from scratchﬂ or ﬁbenefits could go
 downﬂ type of remarks) ﬁbelong to 
a class of remarks which employees can, and with some regularity do, 
misapprehend.ﬂ If employers recognize that such statements are fre-
quently heard by employees as threat
s, and continue to utilize them in 
responding to organizational campai
gns, possibly with the expectation 
that they will be so misconstrued,
 perhaps a reevaluation of Board 
precedent in this area is warranted.  See 
Gissel, supra at 617. 
11 Faust™s version is substantially the same. He also admitted telling 
one other employee ﬁnot to talk about unions while she was on the 

floor.ﬂ The complaint, as amended, 
does not allege Faust™s statement to 
Stanley as an independent 8(a)(1) violation. However, it was so treated 
in the hearing and in Respondent™s brie
f. I consider it to have been fully litigated and thus appropriately before me.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 82she replied ﬁPositively,ﬂ he told her, as he had told Hollmann, 
ﬁWell then, you were soliciting and you™re not allowed to so-
licit on the . . . Casino floor.ﬂ
12 I credit the mutually corroborative testimony of Stanley and 
Hollmann. Patterson™s version re
lates that he was asked why 
employees who favored the Union could not express their 
views in the work place. His reply, he claimed, was ﬁ[t]hat they 
had a no-solicitation rule and that people who were pro-union 
or anti-union did not have a right to express their views in the 
work place.ﬂ I also note his acknowledgment that, in his opin-
ion, speaking positively about a union in the work place would 
have constituted solicitation. His opinion in this matter is sim-
ply wrong. Solicitation involve
s asking another to do some-
thing, such as sign a card, come to a meeting, or buy merchan-
dise. It does not encompass all expression of opinions. 
Respondent maintains a no-solicitation rule, the validity of 
which is not in question here.13 There is some evidence of 
common solicitations, in the work areas and elsewhere, for 

Tupperware, Avon, and related pr
oducts. There is some further 
evidence of supervisory knowledge
 of those solicitations at some points in time, both directly and implicitly from the scope 
of the sales activity throughout the boat. There is no evidence 
of enforcement of the no-solicitation rules beyond what is de-
scribed above; indeed, there is 
some evidence that Respondent 
largely waived its rules to avoi
d confrontations during the or-
ganizing campaign.  I need not reach the question of disparate treatment as be-
tween prounion and antiunion activity here, however.
14  Re-
spondent allows its employees to
 engage in all manner of per-
sonal conversations among themselves while they are working. 
The statements by both Faust a
nd Patterson (even as they de-
scribed them) would prohibit employees from talking about the 
unions, a subject of great mutual concern, under similar cir-
cumstances, whether the employee
s were speaking favorably or 
unfavorably about union representation.  Such a prohibition is 

overbroad, invalid, and violative of Section 8(a)(1).  As the 
                                                          
                                                           
12 She was, in fact, soliciting an employee to join her at a meeting of 
prounion employees.  
13 That rule purports to bar solic
itation by employees during ﬁwork-
ing hoursﬂ and by both employees 
and nonemployees ﬁduring work 
time and while on company premises.ﬂ  On its face, this language 
would appear to impose unlawful restrictions on union activity inas-
much as ﬁworking hours connotes periods from the beginning to the 
end of the work shift, including the employees™ own time.ﬂ 
Valley 
Community Services, 
314 NLRB 903, 913 fn. 23 (1994), citing 
Con-
temporary Guidance Services, 291 NLRB 50, 66Œ67 (1988); and 
Essex International, 
211 NLRB 749 (1974).  However, the Employer™s rule, 
as set out in both the employee handbook and the supervisors™ manual, 
specifically provides that solicitation may not occur while either the 
employee who is soliciting or the employee being solicited is working, 
thus at least implicitly clarifying the rule so as to set permissible limits 
on solicitation. 14 I would note that there is a dis
tinction between presenting an anti-
union employee during a campaign me
eting and prohibiting prounion 
solicitation on the floor.  They are 
different forums and an employer 
who does the former is not treatin
g prounion employees disparately 
when he prohibits the latter.  I wo
uld also note that Stanley was en-
gaged in solicitation before Faust spoke
 to her.  However, he did not 
merely prohibit her from soliciting 
but more broadly prohibited her 
from talking about the union in any fashion.  Noted, too, is his admis-
sion that he did not intervene when he heard employees speaking nega-
tively concerning union representation. 
Board held in Valley Community Services,
15 ﬁwhen employees 
are permitted to talk freely am
ong themselves while working, an employer may not prohibit them from talking about their 
union activities, at least when t
hose discussions do not rise to 
the level of a solicitation or distribution.ﬂ  
E. Objections In the election conducted on October 9, there were 264 votes 
against union representation, 90 vot
es for the Joint Intervenors, 
and 11 votes for the Joint Petitioner. The Joint Intervenors filed 
timely objections to the conduct of
 that election on October 16.  
I have found certain aspects of Respondent™s conduct viola-
tive of Section 8(a)(1), specifi
cally Athanas™ interrogation of 
Gladney,
16 Faust™s and Adoph™s implied threats of loss of 
wages or benefits and Faust™
s and Patterson™s prohibitions on 
union discussions in the work place. As the Board has long 
held, ﬁconduct violative of Se
ction 8(a)(1) is, a fortiori
, conduct that interferes with the exercise of a free and untrammeled 
choice in an election.ﬂ  
Dal-Tex Optical, 
137 NLRB 1782, 
1786Œ1787 (1962).  
Respondent, however, argues that, in the context of the un-
ions™ overwhelming loss and the limited scope of the unfair 

labor practices, the objections s
hould be overruled as the mis-
conduct could not have affected 
the election results.  I must 
reject this contention.  Whethe
r by happenstance or intention, 

the unfair labor practices all occurred within 1 to 1 weeks of the 
election, when they were most likely to have an impact which 
would last until the employees entered the voting booth.  They 
were committed by four different supervisors and managers, 
including the general manager, 
and reached more than a few 
employees.  Under these circumst
ances. they cannot be said to 
have been isolated or otherwise de minimus
.  I find that they warrant that the election be set aside and a new election con-
ducted.
17 There remains one additional ob
jection, that the Employer 
interfered with the conduct of 
the election by stationing guards 
 15 314 NLRB 903, 913 (1994), citing 
Litton Systems, 
300 NLRB 324 
(1990); and 
Cannon Industries, 
291 NLRB 632, 634 (1988). 
16 This incident only came to light during the pretrial preparation of 
Gladney.  I reject Respondent™s c
ontention that it may not be consid-
ered as objectionable because the Union failed to provide evidence of it 
within 7 days, as required by the Board™s Rules and Regulations, Sec. 
102.69(a).  That Rule only requires th
at the objecting party provide the 
Regional Director with ﬁthe eviden
ce available to it to support the 
objectionsﬂ within 7 days. Here, th
e objection alleged interrogation by 
ﬁthe Employer.ﬂ Gladney was inte
rviewed by a Board Agent on Octo-
ber 26, giving evidence respecting 
an interrogation by Hill.  Appar-
ently, his name and address had been timely furnished to the Regional 
Director as the Employer does not object to consideration of that evi-
dence.  By timely providing the name and address of the witness to the 
alleged objectionable conduct, the Un
ion has met its obligation under 
102.69(a).  The evidence need not be disregarded merely because the 
employee may have forgotten to mention it or the Board agent may 
have failed to inquire a
bout additional incidents in the initial interview. 
See Star Video Entertainment, 
290 NLRB 1010 (1988).  
17 Compare the instant facts with 
Gold Shield Security, 
306 NLRB 
20 (1992), a single-interrogation not disseminated or overheard by 
anyone else in a unit of 60; 
Liquitane Corp., 
298 NLRB 292 (1990), 
interrogation affecting only 2 employees in a unit of 104 employees 
committed 2 months before the election; and 
Allied-Signal, 296 NLRB 
211 (1989), a single threat affecting 1 or 2 employees, which was re-

lated to concerted, not union, activity in a unit of more than 1000 em-
ployees. 
 PRESIDENT RIVERBOAT CASINOS OF MISSOURI 83and supervisors at the entrance to the polling place.  The evi-
dence reflects the following: 
Security is a major issue in a casino; guards are as ubiquitous 
as fleas on a dog. Ten percent of the Casino™s employees are 
engaged in security. Security 
employees are stationed in and 
around the Casino at all times, at its entrances and walkways, in 
or around the area of the atrium, on the gambling floors, and in 
the counting rooms.  Employees and patrons are observed by 
hidden cameras and view points. Guards, uniformed and in 
plain clothes, regulate access to the casino, and keep minors 
out.  The employees are used to their presence. 
In the instant case, the election was conducted in an amphi-
theater on the barge to which the boat is affixed. That amphi-
theater is accessed from a central atrium through two sets of 
doors.  The area in the front of that theater where the voting 
took place cannot be observed fr
om the atrium.  For the elec-
tion, the Employer permitted the employees to board using the 

central entranceway, one normally reserved for patrons, rather 
than through the separate employ
ee entrance.  With special 
permission of the State Gaming
 Commission, they were also 
allowed to bring their children on board, so as to save them the 
cost of day care. 
The Employer stationed a guard in the atrium who directed 
the employees to, and kept patrons and supervisors out of, the 
voting area and prevented the vo
ters™ children from impermis-
sibly entering the casino itself. 
The atrium was not an unusual place for employees to see guard
s although they were stationed 
more frequently at the entrances to the gambling floor, at the 
end of the atrium, rather than at its center. One employee re-
ported observing a guard supervisor in that area (not a direct 
supervisor of anyone in the voting unit). His rank was observ-
able from the colors of his blazer
, slacks, and badge; he was not 
in uniform and he was not othe
rwise identified. According to 
the head of the Employer™s se
curity department, supervisors 
had been directed to stay out of that area during the election. 
There is no evidence that any of the guards made note of 
who entered the voting area.  They could not tell whether an 
employee entering the theater actually voted. Nor was there any 
evidence of electioneering or other conversations between the 
guards and the employees beyond simple directions to the poll-
ing place (which was also identified by signs).  The guards did 
not enter the theater. 
I find that the Employer had le
gitimate reasons for stationing 
guards where it did, particularly compliance with state regula-
tions concerning minors in a cas
ino and the effective direction 
of traffic within the atrium.  The employees were used to hav-
ing such a security presence throughout the casino and the 
guards engaged in no improper 
conduct.  Their presence under 
these circumstances is not objectionable.  
Coca-Cola Bottling 
Co., 232 NLRB 717, 720, 721 (1977).
18  Based upon the foregoing, I shall recommend an order re-
quiring that the results of the 
election conducted on October 9, 
1995 in Case 14ŒRCŒ11554 be set aside and a new election 
conducted.                                                           
                                                           
18 Compare 
Coca-Cola Bottling 
with Antenna Department West, 
266 
NLRB 909, 914Œ915 (1983), where the employees™ supervisor, who 
had personally committed unfair labor practices, remained in the im-
mediate voting area for an extended period of time, making comments 

which emphasized his authority over those employees.  
CONCLUSIONS OF 
LAW 1. By interrogating employees concerning their union mem-
bership, activities and desires, by implicitly threatening em-
ployees with loss of wages and other benefits if they voted for 
union representation, and by di
sparately prohibiting employees 
from talking about the Unions while they were working while 
permitting them to engage in other nonwork-related conversa-
tions, Respondent has engaged in unfair labor practices affect-
ing commerce within the meaning of Section 8(a)(1) and Sec-

tions 2 (6) and (7) of the Act. 
2. By the foregoing conduct, the Employer has engaged in 
objectionable conduct warranting th
at the election conducted on 
October 9, 1995, in Case 5ŒRCŒ14133 be set aside and a rerun election conducted. 
3. The Respondent has not engaged in any unfair labor prac-
tices not specifically found herein. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act.
19 On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
20 ORDER The Respondent, President Riverboat Casinos of Missouri, 
Inc., St. Louis, Missouri, its officers, agents, successors, and 
assigns, shall 
1. Cease and desist from 
(a) Interrogating employees concerning their union activity, 
membership or desires. 
(b) Implicitly threatening employees with loss of wages and 
other benefits if they voted for union representation. 
(c) Disparately prohibiting employees from talking about the 
Unions while they are working while permitting them to engage 

in other nonwork related conversations 
(d) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its fa-
cility in St. Louis, Missouri, copies of the attached notice 
marked ﬁAppendix.ﬂ
2   Copies of the notice, on forms provided by the Regional Director for Re
gion 14, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted.  Reason-
 19 The violations found herein, while serious enough to warrant a 
remedy, are not of a nature warranting that a management official be 
directed to read the no
tice to the employees.  
20 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
21 If this Order is enforced by a Judgment of a United States Court 
of Appeals, the words in the notice reading ﬁPosted By Order Of The 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant To A 
Judgement Of The United States Court Of Appeals Enforcing An Order 
Of The National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 84able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial. In the event that, during the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time since October 16, 1995. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that the complaint is dismissed inso-
far as it alleges violations of
 the Act not specifically found. 
IT IS FURTHER ORDERED that Case 14ŒRCŒ11554 be severed 
from Case 14ŒCAŒ23814 and be re
manded to the Regional 
Director of Region 14 who shall conduct a rerun election at 

such time as he deems the circumstances permit a free choice 
on the issue of union representation.
22                                                           
 22 The objectionable conduct found 
here does not warrant any par-
ticular or extraordinary form of noti
ce or a requirement that the election 
be conducted offsite. 
  